Name: 2002/534/EC: Council Decision of 25 June 2002 appointing three Danish members and five Danish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  parliament;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2002-07-03

 Avis juridique important|32002D05342002/534/EC: Council Decision of 25 June 2002 appointing three Danish members and five Danish alternate members of the Committee of the Regions Official Journal L 173 , 03/07/2002 P. 0014 - 0014Council Decisionof 25 June 2002appointing three Danish members and five Danish alternate members of the Committee of the Regions(2002/534/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 22 January 2002 appointing the members and alternate members of the Committee of the Regions(1),Whereas three seats for members and five seats for alternate members of the Committee of the Regions have become vacant following the resignation of the members Mr Ejgil W. RASMUSSEN, Mr SÃ ¸ren ANDERSEN and Mr Anker BOYE, notified to the Council on 3 May 2002, and the resignations of the alternate members Mr Kresten PHILIPSEN, Mr Christian OVERDAL AAGAARD, Ms Else KÃBSTRUP and Mr Kurt HOCKERUP, notified to the Council on 25 April 2002,Having regard to the proposal from the Danish Government,HAS DECIDED AS FOLLOWS:Sole ArticleThe following are hereby appointed;(a) members of the Committee of the Regions:Mr Laust GROVE VEJLSTRUP in place of Mr Ejgil W. RASMUSSEN,Ms Helene LUND in place of Mr SÃ ¸ren ANDERSEN,Mr Johnny SÃTRUP in place of Mr Anker BOYE;(b) alternate members of the Committee of the Regions:Mr Kristian EBBENSGAARD in place of Mr Kresten PHILIPSEN,Mr Jan BOYE in place of Mr Christian OVERDAL AAGAARD,Mr Per BÃDKER ANDERSEN in place of Ms Else KÃBSTRUP,Mr Hans TOFT in place of Mr Kurt HOCKERUP,Mr Sonny BERTHOLD in place of Ms Helene LUNDfor the remainder of their term of office, which runs until 25 January 2006.Done at Luxembourg, 25 June 2002.For the CouncilThe PresidentJ. Matas I Palou(1) OJ L 24, 26.1.2002, p. 38.